Campbell, C. J.,
delivered the opinion of the court.
The statute allowing a reward for the arrest and delivery of one “who has killed another and is fleeing,” etc., has relation to the cause of death, as held in Newton County v. Wells, 67 Miss., 151, and therefore the reward is payable by the county in which the cause of death is given. The question now presented is, whether, for the reward, the person killing may be said to have killed another when the mortal blow is struck of which the person soom dies, although death does not occur until after the arrest of the fugitive who gave the mortal wound.
The manifest purpose of the act giving a reward is to incite to the arrest of fleeing homicides, and secure them for trial, and an interpretation of the statute which requires that the victim of a mortal wound shall be actually dead before arrest, to entitle to the reward, is too literal, and would exclude cases which fall clearly within the spirit and purpose of the law. The law at an early day was that, for several purposes, he who gave another a mortal stroke, where death ensued in a year and day, was held to have killed when the stroke was given, and not when the offense was consummated by the death. 1 Hale’s Pleas of the Crown, p. 426; 1 Hawkins’ Pleas of the Crown, p. 93.
The recognized doctrine is that, where a mortal wound is given, and the wounded person dies within a year and a day, the intendment of the law is that the wound caused the death. The wound is the cause, and death a consequence. In popular language, and m legal phraseology, for some purposes, a party is said to have killed one on whom he has inflicted a blow of which the wounded person soon dies. If a mortal blow was struck,.and the party wounded languished a few hours before the heart ceased its pulsations, and the escaping criminal was arrested but a few minutes before the death of *409his victim, all would feel that it was too literal an interpretation of the statute to deny the reward to the person who arrested and delivered the fleeing homicide. If in that case the reward would be due, so in any case where an arrest is made of one who has given a mortal wound which results in death, for a distinction cannot be made with reference to the statute between a few minutes or hours or days.

Reversed and remanded.